Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4, 6, 9-10 and 12-13, drawn to a method of inhibiting corrosion of metals in contact with an aqueous system.
Group II, claim(s) 15 and 18-20, drawn to a method of inhibiting corrosion of metals in contact with an aqueous system.
Group III claim(s) 23, 25 and 27-28, drawn to a method of inhibiting corrosion of metals in contact with an aqueous system.
Group IV, claim(s) 30 and 32-37, drawn to a method of inhibiting corrosion of metals in contact with an aqueous system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. 

Group II claims do not share the same or corresponding technical feature with Groups III and IV because Group II requires that the preformed Ca-polymer complex is added to an aqueous system, wherein said aqueous system includes a calcium concentration of less than 200 ppm of hardness, and said polycarboxylic acid comprises an average molecular weight of at least 5000 g prior to formulating said Ca-polymer complex. Said limitation is NOT found in the claims of Groups III and IV.
Group III claims do not share the same or corresponding technical feature with Group IV because Group III has the limitation of: “wherein said corrosion inhibiting treatment is formed in situ by feeding separate solutions of said reactive calcium salt and said polycarboxylic acid polymer.”. This contrast with Group IV claims which require a preformed polymeric polycarboxylate calcium salt to be added to the aqueous system.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764